Detailed Action
Specification
The disclosure is objected to because of the following informalities:
Page 7, [0036]: “second coolant flow” may be more accurately clarified as “second return coolant flow”.
Page 13, [0053]: “mixing chamber 224” is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (U.S. Patent No. 6,544,028 B2 hereinafter Wright).

Regarding Claim 1, Wright teaches an interchangeable mixing element (figure 2: mixer assembly 10) for a static mixer (intended use: for a static mixer is considered intended use), comprising: a mount portion (figure 2: top flange of mixer insert 18) arranged for fixation to an exterior of a manifold body s 1b & 3: inserted portion of mixer assembly 10 that fits into manifold bore 26) extending from the mount portion and arranged for support within a mixing element seat (figures 1b & 3: manifold bore 26) of the manifold body by the mount portion, the insert portion defining a mixing chamber (figure 2: space formed internally of mixer bushing 22) having: an inlet (figure 2: flow inlet 60); an outlet (figure 2: flow outlet 62) opposite the inlet; and a tortuous path fluidly coupling the outlet to the inlet (figure 2: path formed by mixer bushing 22 and torpedo 20 is considered a reading on tortuous path and couples inlet 60 to outlet 62) to intermix a first fluid flow and a second fluid received at the inlet of the mixing element into an intermixed fluid flow issued from the outlet of the mixing element (intended use: the preceding claim language, starting with to intermix a first fluid, is considered intended use; mixer assembly 10 is fully capable of mixing multiple fluid streams); a plurality of baffles extending from the mount portion and positioned within the mixing chamber (figure 2: all teeth [i.e. helical grooves] on the top and bottom halves of mixer bushing 22 read on plurality of baffles and are connected to and therefore extending from top flange of insert 18 [mount portion]); a first projection extending from the mount portion and connected to the at least one of the plurality of baffles (figure 2: top half of bushing 22, not including the protruding teeth, is directly connected to those teeth); and a second projection extending from the mount portion and connected to at least one of the plurality of baffles (figure 2: bottom half of bushing 22, not including the protruding teeth, is directly connected to those teeth); wherein each of the plurality of baffles has a flow aperture extending therethrough (figure 2: the teeth of the top and bottom halves of bushing 22 form flow apertures through each layer of teeth), the flow apertures arranged along the tortuous path extending between the inlet and the outlet (figure 2: the teeth of bushing 22 in combination with torpedo 20 form a tortuous path of flow from inlet 60 to outlet 62).  

Regarding Claim 2, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the mount portion (figure 2: top flange of mixer insert 18) has a fastener pattern (figure 3: pattern that accepts fasteners 30a and 30b) to fix the mixing element to a manifold body (figure 2: manifold 12) of the static mixer (intended use: static mixer is considered intended use).  

Regarding Claim 3, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, further comprising a seal member arranged between the mount portion and the insert portion (figure 2: seal 40 is between the mount portion and the insert portion), the seal member extending about the insert portion of the mixing element (figure 2: seal 40 extends all the way around the insert portion).  

Regarding Claim 10, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 8, wherein at least one of the plurality of baffles has a corrugated profile (figure 2: the top and bottom set of teeth [i.e. helical grooves] of bushing 22 have a corrugated shape profile).  

Regarding Claim 11, Wright teaches the mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the insert portion of the mixing element is cylindrical in shape (figures 1b & 3: inserted portion of mixer assembly 10 that fits into manifold bore 26 is cylindrical in shape).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Patent No. 6,544,028 B2 hereinafter Wright) in view of Hopkins (International Patent Publication No. WO 2017/151433 A1 hereinafter Hopkins).

Regarding Claim 12, Wright teaches a static mixer (figure 1a: entire apparatus), comprising: a manifold body defining a mixing element seat (figures 1b & 3: manifold 12 defines manifold bore 26), a first inlet channel and an outlet channel (figure 2: melt channel 16 and second melt channel 32 read on first inlet channel and outlet channel, respectively); and a mixing element (figure 2: mixer assembly 10) as recited in claim 1, wherein the mount portion of the mixing element is fixed to the exterior of the manifold body (figure 2: top flange of insert 18 is on the exterior of manifold 12), wherein the insert portion of the mixing element is supported within the mixing element seat by the mount portion (figures 1b & 3: inserted portion of mixer assembly 10 that fits into manifold bore 26 is supported within manifold bore 26 by the mount portion), and wherein the mixing chamber of the insert portion element fluidly connects the first inlet channel with the outlet channel (figure 2: space created by mixing bushing 22 fluidly connects channel 16 to channel 32).
Wright is silent on a manifold body defining a second inlet channel wherein the mixing chamber of the insert portion element fluidly connects the second inlet channel with the outlet channel.
Hopkins teaches a manifold body (figure 3: body portions 126 and 128 read together) defining a second inlet channel (figure 3: second material inlet 162) wherein the mixing chamber (figure 5: internal cavity 150 of static mixer assembly 120) of the insert portion element (figure 3: mixer housing tube 138) fluidly connects the second inlet channel with the outlet channel (figure 3: mixer housing tube 138 fluidly connects second material inlet 162 to outlet port 136).
Wright and Hopkins are analogous in the field of injection molding technology utilizing static mixer elements housed in manifold bodies. It would have been obvious to one skilled in the art before the effective filing date to modify the singular inlet channel of Wright with the first and second material inlets of Hopkins in order to mix multiple materials simultaneously (Hopkins [0157]’s last sentence).

Regarding Claim 13, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 12, wherein the mount portion (figure 2: top flange of insert 18 is on the exterior of manifold 12) of the mixing element (figure 2: mixer assembly 10) has a fastener pattern (figure 3: pattern that accepts fasteners 30a and 30b) to fix the mixing element to a manifold body of the static mixer, and further comprising a seal member arranged between the mount portion and the insert portion, the seal member extending about the insert portion of the mixing element (figure 2: seal 40 extends all the way around the insert portion).

Regarding Claim 14, Wright teaches a static mixer (figure 1a: entire apparatus) as recited in claim 12, further comprising at least one fastener fixing the mixing element to the manifold body (figure 3: fasteners 30a and 30b fasten mixing assembly 10 to manifold 12).  

Response to Arguments
Per applicant’s amendment to the Drawings, filed 13 December 2021, regarding figure 11 element 209, the objection is withdrawn.
Per applicant’s amendment to the Claims, filed 13 December 2021, regarding Claim 9 “plurality of baffles”, the objection is withdrawn.
Per applicant’s amendment to the Specification, filed 13 December 2021, regarding [0030], [0031], and [0032]’s reference to figure 1, the objection is withdrawn.

All underlined portions in the prior art rejections sections are meant to indicate additions since the last office action.

Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that instant case’s figure 11’s first and second projections 218, 220 are not taught in Wright. This is not persuasive as instant case’s first and second projections are merely sidewalls of the insert portion of the static mixer, with baffles protruding from these sidewalls. Wright definitely teaches these projections / sidewalls (see annotated image below). The teeth of helical grooves (e.g. figure 2 groove 54) of mixer bushing 22 read on baffles which extend from the “projections” of Wright. The through holes with a tortuous path are formed between the baffles via the holes formed between the helical grooves and element 20 (figure 2). A “corkscrew path” is considered a BRI reading on tortuous path.

    PNG
    media_image1.png
    589
    850
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY Y HUAN/Examiner, Art Unit 1774   

/ANSHU BHATIA/Primary Examiner, Art Unit 1774